                                                                           United States District Court
                                                                             Southern District of Texas
                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS                           ENTERED
                               HOUSTON DIVISION                              February 27, 2020
                                                                             David J. Bradley, Clerk

UNITED STATES OF AMERICA                      §
                                              §
versus                                        §        Case No. 4:20−mj−00403
                                              §
Kaleb Cole                                    §


                   ORDER OF DETENTION PENDING HEARING


     A hearing in this case is scheduled as follows:

                                     Identity Hearing
                              February 28, 2020 at 02:00 PM
                                      Courtroom 700
                               United States District Court
                                     515 Rusk Street
                                   Houston, TX 77002

       IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody
of the United States Marshal or any other authorized officer. The custodian must bring the
defendant to the hearing at the time, date, and place set forth above.


Date: February 26, 2020
